                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION


  In Re: COOK MEDICAL, INC., IVC      )
  FILTERS MARKETING, SALES            )
  PRACTICES AND PRODUCT               )
  LIABILITY LITIGATION                )                    1:14-ml-02570-RLY-TAB
  ___________________________________ )                    MDL No. 2570
                                      )
  This Document Relates to:           )
                                      )
  Tonya Brand,                        )
  1:14-cv-6018-RLY-TAB                )
  ___________________________________ )


       ENTRY ON THE COOK DEFENDANTS’ MOTION FOR SUMMARY
         JUDGMENT ON PLAINTIFF’S FAILURE TO WARN CLAIMS

       Cook Incorporated, Cook Medical LLC (f/k/a Cook Medical Incorporated), and

William Cook Europe APS (collectively “the Cook Defendants” or “Cook”) develop,

manufacture, sell, and distribute medical devices for use in medical applications

throughout the United States and the world. The medical devices at issue in this litigation

are the Cook Defendants’ Inferior Vena Cava Filters, most notably the Günther Tulip®

Vena Cava Filter and the Cook Celect® Vena Cava Filter. These devices are used for the

prevention of pulmonary embolism by trapping blood clots as they travel through the

inferior vena cava. The Plaintiffs in this multi-district litigation case allege that the filters

are prone to, inter alia, tilt, migrate, fracture, and perforate the inferior vena cava,

causing them personal injuries.




                                               1
       This present bellwether case is brought by Plaintiff Tonya Brand. Her claims

against the Cook Defendants include strict liability and negligent failure to warn, strict

liability and negligent design defect, negligent manufacturing, negligence per se, breach

of warranty, loss of consortium, and punitive damages.

       On July 20, 2018, the Cook Defendants filed the present motion for summary

judgment on all claims. Plaintiff failed to respond to the Cook Defendants’ motion with

respect to her breach of warranty, negligent manufacturing, and loss of consortium

claims. Accordingly, the court GRANTS Cook’s motion as to those claims. Bonte v.

U.S. Bank N.A., 624 F.3d 461, 466 (7th Cir. 2010) (noting the failure to respond to an

argument results in waiver). In addition, the court GRANTS Cook’s motion with respect

to Plaintiff’s negligent and strict liability failure-to-warn claims. The basis for those

rulings is set forth below.

I.     Background

       Plaintiff suffers from a number of ailments, including spinal disc degeneration.

(Filing No. 8660-1, History and Physical Report dated 2/24/2009). Due to her worsening

lumbar disc disease, Plaintiff was scheduled for spinal-fusion surgery. (Id.). Her spinal

surgeon, Dr. Thomas Morrison, sent her to Dr. Mark Rheudasil, a vascular surgeon,

before her surgery so that Dr. Rheudasil could evaluate her. He recommended an IVC

filter for Plaintiff for a number of reasons, including that Plaintiff: (1) was facing a [b]ig

spine surgery,” (2) was slightly overweight, (3) had a history of DVT, (4) had multiple

abdominal surgeries that would complicate the spinal surgery that she was about to have,



                                               2
and (5) would be on bedrest for a period of time. (Filing No. 8660-3, Deposition of Dr.

Mark Rheudasil at 48).

       On March 19, 2009, Dr. Rheudasil implanted a Celect IVC filter into Plaintiff.

(Filing No. 8660-4, Rheudasil Operative Report dated 3/19/2009; Rheudasil Dep. at 32;

Filing No. 8660-5, Morrison Operative Report dated 3/19/2009). Immediately after the

filter was inserted, Dr. Rheudasil performed a vascular surgery to “open up” plaintiff’s

abdomen so that Dr. Morrison could operate on her spine. (Id.). Dr. Morrison then

performed the spinal-fusion surgery. (Id.).

       In May 2011, Plaintiff began to experience pain on the inside of her right thigh.

(Filing No. 8660-10, Deposition of Tonya Brand at 113). She had an ultrasound the

following day which indicated “there was something in [her] leg.” (Id. at 114). In mid-

June 2011, Plaintiff testified that she was at home and noticed something protruding out

of her thigh. (Id. at 116-17). She pulled it out and knew it was part of her IVC filter.

(Id. at 117).

       Soon thereafter, Dr. Rheudasil ordered a full body scan of Plaintiff. (Id. at 119).

The scan indicated that the filter had fractured and that another strut had migrated to an

area near Plaintiff’s spine. (Id.).

       On July 14, 2011, Dr. Rheudasil attempted to retrieve the filter percutaneously but

was unsuccessful. (Filing No. 1, Compl. ¶ 29). Dr. Rheudasil and Plaintiff elected to

leave the filter in place until October 22, 2015, at which time Dr. Rheudasil removed it

through open surgery. (Filing No. 8660-11, Operative Report dated 10/22/2015).

       All other facts material to the disposition of this claim will be addressed infra.
                                              3
II.    Discussion

       Plaintiff contends that the Cook Defendants failed to provide adequate warnings

regarding the risks associated with the Celect IVC filter and that she was injured as a

result. The parties agree that Georgia law applies to Plaintiff’s claims.

       A.      Failure to Warn

       To establish a failure to warn claim under Georgia law 1, a plaintiff must establish

that: (1) the defendant had a duty to warn, (2) the defendant breached that duty, and (3)

the breach was the proximate cause of the plaintiff’s injuries. Dietz v. Smithkline

Beecham Corp., 598 F.3d 812, 815 (11th Cir. 2010) (citing Wheat v. Sofamor, S.N.C., 46

F.Supp.2d 1351, 1362 (N.D. Ga. 1999) (holding proximate cause is an element of

plaintiff’s case whether proceeding under a strict liability or negligence theory)). “Under

Georgia’s learned intermediary doctrine, a medical device manufacturer ‘does not have a

duty to warn the patient of the dangers involved with the product, but instead has a duty

to warn the patient’s doctor, who acts as a learned intermediary between the patient and

the manufacturer.’” In re Mentor ObTape Transobturator Sling Prods. Liab. Litig., 711

F.Supp.2d 1348, 1365 (M.D. Ga. 2004) (quoting McCombs v. Synthes (U.S.A.), 587

S.E.2d 594, 595 (Ga. 2003)). The manufacturer’s warnings to the doctor “‘must be

adequate or reasonable under the circumstances of the case.’” Id. (quoting McCombs,


1
  Under Georgia law, failure to warn claims premised on strict liability or negligence are
separate claims but are often analyzed together. Dietz, 598 F.3d at 815 (addressing strict liability
and negligent failure to warn claims together); see also Wells by Maihafer v. Ortho Pharm.
Corp., 615 F.Supp. 262, 296 (N.D. Ga. 1985) (noting the elements of strict liability and negligent
failure to warn claims “are essentially the same”). Accordingly, the court will analyze Plaintiff’s
failure to warn claims together.
                                                 4
587 S.E.2d at 595)). If the warning is adequate, the court’s analysis ends, and the

plaintiff cannot recover. Dietz, 598 F.3d at 816. If, however, the warning is inadequate

or presumed to be inadequate, the plaintiff must establish that the inadequate warning

proximately caused her injuries. Id. “[W]here ‘a learned intermediary has actual

knowledge of the substance of the alleged warning and would have taken the same course

of action even with the information the plaintiff contends should have been provided,

courts typically conclude that . . . the causal link is broken and the plaintiff cannot

recover.’” Id. (quoting Ellis v. C.R. Bard, Inc., 311 F.3d 1272 (11th Cir. 2002)).

       The Celect’s Instructions for Use (“IFUs”) list the following as “potential adverse

events:

   • Damage to the vena cava

   • Pulmonary embolism

   • Filter embolization

   • Vena cava perforation

   • Vena cava occlusion or thrombosis

   • Hemorrhage

   • Hematoma at vascular access site

   • Infection at vascular access site

   • Death

(Filing No. 8657-1, IFU for Cook Celect Filter Set). Plaintiff argues the IFU was

inadequate because it does not mention tilt, progressive perforation, or fracture;

                                               5
it did not inform doctors that the clinical study discussed in the IFU – the OUS Study—

contained inaccurate and misleading data; and it did not inform doctors that the Celect,

unlike the Tulip, did not have perforation limiters—a design change, Plaintiff argues,

which caused the Celect to have a much higher rate of perforation and fracture than the

Tulip.

         At the time of Plaintiff’s IVC filter placement, Dr. Rheudasil was aware of the

risks associated with conical-shaped IVC filters like the Celect, including the risk of tilt,

perforation, migration, and fracture. (Rheudasil Dep. at 60-62). He testified that these

risks “were not unique to the Celect filter.” (Id. at 63 (“I know of no complication unique

to the Celect filter.”)). His knowledge 2 of these risks was not based on the Celect IFU or

any other Cook document 3; rather, it was based on his education, training, and


2
  Dr. Rheudasil also testified that he typically reads the IFUs of the products he uses, but he
could not recall whether he read the Celect IFU. (Rhuedasil Dep. at 207). If he could not recall
reading the Celect IFU, he could not have relied upon the warnings and other information set
forth in it.
3
  Plaintiff argues that although Dr. Rheudasil may have known about the risks of IVC filters in
general, he was not aware of the risks unique to the Celect, including its alleged “significant
propensity to tilt, perforate, and fracture” as evidenced by Cook internal documents. To
establish his lack of knowledge of the alleged risks associated with the Celect, Plaintiff relies on
Dr. Rheudasil’s answers to a series of hypothetical questions that assume the Celect is not a safe
product. In answer to those questions, he testified that the information would have been material
to the Celect’s risks and benefits. (Id. at 155-56 (“Q: Were you ever told by the sales reps at
Cook that the Celect filter was less safe than the Tulip? A: No. Q: Had you known either one of
those things, would that have given you information of materiality? A: Hypothetically, yes.”);
see also id. at 157-58 (“Q: Okay. If you had been made aware by Cook of any material
differences in safety between the Celect and the Tulip, would you have disclosed those
differences to your patient, Tonya Brand? A: No, I would have just used the safer filter.”)). This
testimony proves only that if Dr. Rheudasil were to assume the Celect was unsafe, he would
choose a safer product for his patients, as any doctor would. It does not establish, however, that
Dr. Rheudasil would have interpreted Cook’s internal documents the same way that Plaintiff
does.


                                                 6
experience. (Id. at 67 (“Q: Was your knowledge of the risks of placing a vena cava filter

in [Plaintiff] based on anything other than your training, education, and experience? A:

No.”)).

       Moreover, Dr. Rheudasil testified that he continued to use the Celect filter even

after Plaintiff’s 2011 filter fracture. (Id. at 97; see also id. (testifying he “had no problem

using [the Celect]” in terms of its safety and efficacy)). In fact, nothing about Plaintiff’s

experience from 2009 to 2015 caused him to change his mind about using IVC filters in

general or the Celect in particular. (Id. at 97-98). In the face of this devastating

testimony, Plaintiff fails to raise a genuine issue of material fact on the proximate

causation element of Plaintiff’s negligent and strict liability failure to warn claims.

       B.     Post-Sale Duty to Warn

       Under Georgia law, the duty to warn is “a continuing one and may arise ‘months,

years, or even decades after the date of the first sale of the product.’” Watkins v. Ford

Motor Co., 190 F.3d 1213, 1218 (11th Cir. 1999) (quoting Chrysler Corp. v. Batten, 450

S.E.2d 208, 211 (Ga. 1994)). Plaintiff argues Cook had a post-sale duty to warn Dr.

Rheudasil of the Celect’s propensity to perforate and fracture. Had Cook done so, she

continues, Dr. Rheudasil “potentially could have removed the filter before it fractured

and pieces migrated throughout [Plaintiff’s] body.” (Filing No. 9416, Response at 23;

see also Filing No. 9590, Response to New Post-Sale Warning Argument at 8 (“[I]t is




                                               7
almost certain that if warned by Cook he would have called 4 [Plaintiff] and told her to

come in for retrieval.”)).

       Plaintiff’s argument is based on speculation. She has offered no testimony from

Dr. Rheudasil or any other treating physician suggesting that they would have retrieved

Plaintiff’s filter earlier (or altered their treatment of Plaintiff) had they received additional

warnings post-implantation. Indeed, the evidence suggests that Plaintiff’s treating

physicians, including Dr. Rheudasil, would not have retrieved Plaintiff’s filter earlier (or

changed Plaintiff’s treatment) based on any additional post-placement warning by Cook.

As noted above, Dr. Rheudasil continued to use the Celect even after Plaintiff’s filter

fractured and had no problem doing so. (Rheudasil Dep. at 97). In fact, he believed it

was “probably still offering her some pulmonary embolus protection,” particularly when

her knee was replaced in October 2012. (Rheudasil Dep. at 190-91). Accordingly,

Plaintiff fails to raise a genuine issue of material fact that any post-implant failure to

warn caused her injuries. See In re Mentor Corp. Obtape Transobturator Sling Prods.

Liab. Litig., MDL No. 4:08-MD-2004 (CDL), 2015 WL 5722799, at *4 (M.D. Ga. Sept.

9, 2015) (finding plaintiff failed to establish that any post-sale failure to warn caused her

injuries).

III.   Conclusion

       The undisputed evidence reflects that Dr. Rheudasil (1) did not rely on the Celect



4
 For reasons unknown, Plaintiff did not come back for her retrieval appointment. (Rheudasil
Dep. at 74-75 (“I don’t know what many of the myriad possibilities are as to why she didn’t
come back to have it retrieved.”)).
                                               8
IVC filter’s IFU, (2) already knew at the time of Plaintiff’s implant about all of the

complications Plaintiff experienced, and (3) would not have treated Plaintiff any

differently even knowing now the complications that she actually suffered. Therefore,

Plaintiff is unable, as a matter of law, to establish causation in her strict liability and

negligent failure to warn claims. Accordingly, the Cook Defendants’ Motion for

Summary Judgment (Filing No. 8649) on Plaintiff’s negligent failure to warn claim is

GRANTED. The Cook Defendants’ motion is also GRANTED on Plaintiff’s breach of

warranty, negligent manufacturing, and loss of consortium claims.



SO ORDERED this 5th day of December 2018.




Distributed Electronically to Registered Counsel of Record.




                                                9
